IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-17-00163-CV

THE TRILATERAL GROUP, LLC, D/B/A
AL ASSOCIATES, LLC, D/B/A ABEL-LYONN
& ASSOCIATES; & JOHN DOE 1-3,
                                                                          Appellants
v.

MARY VALADEZ,
                                                                          Appellee



                                 From the 170th District Court
                                   McLennan County, Texas
                                  Trial Court No. 2016-3328-4


                                MEMORANDUM OPINION


        Appellant, The Trilateral Group, LLC, filed its notice of appeal on May 11, 2017,

challenging the trial court’s Judgment Nihil Dicit signed on November 9, 2016. 1 The

required docketing statement was not received. See TEX. R. APP. P. 32.1. On June 6, 2017,




        1In its notice of appeal, appellant asserted that it did not participate either in person or through
counsel in the hearing that resulted in the complained-of judgment. Therefore, appellant’s appeal is
considered to be a restricted appeal. See TEX. R. APP. P. 26.1(c), 30.
we sent a letter explaining that the docketing statement must be filed and warning that

the Court would dismiss the appeal if a docketing statement was not filed within twenty-

one days. See id. at R. 42.3(c).

       More than twenty-one days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Hensley

v. W.M. Specialty Mortgage, LLC, 2005 Tex. App. LEXIS 9614, at **1-2 (Tex. App.—Waco

Nov. 16, 2005, no pet.) (mem. op.) (dismissing a case for failure to file a docketing

statement).




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 19, 2017
[CV06]




The Trilateral Group, LLC v. Valadez                                                   Page 2